DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites on line 2 that the replaceable ring comprises “a large number” of flutes.  However, the metes and bounds of what exactly is catalogued as “large” are not clearly set forth.  What is the specific number that defines a “large” quantity?  Further clarification is needed.
Claim 6 recites on lines 1-2 that the flutes are “delimited in the run-out region thereof by a radial surface of the replaceable ring”.  First, there is insufficient antecedent basis for “the run-out region” thereof, since no “run-out region” has been previously set forth.  Further, it is unclear where specifically and what specifically defines this “run-out region” thereof.  Thereof what?  Further clarification is needed.
Claim 7 recites on line 2 that the replaceable ring comprises “a large number” of coolant distribution channels.  However, the metes and bounds of what exactly is catalogued as “large” 
Claim 9 recites on lines 1-3 that the coolant distribution channels each comprise an outlet opening “facing rearward in a direction against the tool feed motion”.  First, it is unclear where specifically this rearward direction is located at?  In relation to what is this direction considered “rearward”?  Further, there is insufficient antecedent basis for “the tool feed motion” since no “tool feed motion” has been previously set forth.  What specific motion, is defined as “tool feed”?  Is it axially tool feed motion? Radially feed motion?  Further clarification is needed.
Claims 18 and 19 each recite on lines 1-2 “the axial positional tolerance of the plane cutting edges”.  There is insufficient antecedent basis for “the axial positional tolerance of the plane cutting edges” since first, no axial positional tolerance of the plane cutting edge has been previously set forth, and second no “plane cutting edges (plural)” has been previously set forth.  Further, it is unclear what exactly is catalogued as the axial positional tolerance of the plane cutting edges.  Is this a tolerance between the tool head and the cutting edge? Or between the cutting edge and the workpiece being machined?  Further clarification is needed.
Claim 20 recites on line 2, that the cutting elements are “firmly soldered”.  However, the metes and bounds of something that is “firmly” soldered are not clearly set forth.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jager et al. US 5,848,858 (hereafter--Jager--).
In regards to claim 1, Jager discloses a milling tool (Figures 1-2 and 9 for example), comprising: a tool head (3) rotatable about a tool axis (1) and configured for coupling at its rear to a machine spindle (2); a plurality of cutting elements (5) distributed around the tool axis (1) on a cutting circle (see at least Figure 3), each cutting element (5) provided with a front plane cutting edge (refer to the cutting edge on cutting element 5, extending radially in relation to the axis 1) and a peripheral cutting edge (refer to the cutting edge on cutting element 5, extending axially in relation to the axis 1) extending at an angle thereto; a channel system (35/39) extending through (36 of) the tool head (3) configured for delivering coolant (air) to the cutting elements (see Figures 3-4 and 10); and a replaceable ring (15) releasably fastened (via fasteners 25 and 47) on a front end flange of the tool head in an interlocking manner (see at least Figures 2 and 9), wherein the cutting elements (5) are carried by the replaceable ring.
In regards to claim 2, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) has recesses (16), each recess receiving a respective one of the cutting elements (5).
In regards to claim 5, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) comprises a large number of flutes (42) individually associated with the cutting elements (5).
In regards to claim 6, Jager discloses the milling tool according to claim 5, Jager also discloses that the flutes (42) are delimited in the runout region thereof by a radial surface of the replaceable ring (15) (see Figures 4 and 10).
In regards to claim 7, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) comprises a large number of coolant distribution channels (35) which are associated individually with the cutting elements (5), the distribution 
In regards to claim 8, Jager discloses the milling tool according to claim 7, Jager also discloses that the coolant distribution channels (35) branch off from an annular groove (36) in the tool head (3).
In regards to claim 9, Jager discloses the milling tool according to claim 7, Jager also discloses that the coolant distribution channels (35) each comprise an outlet opening (39) facing rearward in a direction against the tool feed motion (e.g. rotational feed motion).
In regards to claim 10, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) is formed as a one-piece part.
Jager discloses the one piece part replaceable ring (15), but Jager is silent as to how the replaceable ring part is made. However, the recitation that the part 3D-printed, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
In regards to claim 11, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) has threaded bores (refer to threaded bores where screws 47 are disposed) configured to receive retaining screws (47) mounted in the tool head.
In regards to claim 12, Jager discloses the milling tool according to claim 1, Jager also discloses that the end flange comprises an annular axial groove (32) in which an annular collar (32) of the replaceable ring engages (see at least Figure 2).
In regards to claim 13, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) has a toothed rim contour having radially outwardly facing teeth (41), wherein the teeth have one tooth flank (refer to one of the flanks on 16) that 
In regards to claim 14, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) has, opposite each cutting element, a chip-removing surface (42) extending in a curve in radial cross section and comprises an internal concave portion and an external convex portion (see Figures 4-5).
In regards to claim 15, Jager discloses the milling tool according to claim 1, Jager also discloses that the replaceable ring (15) is capable of being replaceable with a second replaceable ring having a different number of cutting elements.
Claim(s) 1, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutfi US 2010/0143051.
In regards to claim 1, Lutfi discloses a milling tool (Figure 1), comprising: a tool head (1) rotatable about a tool axis (see axis on Figure 1) and configured for coupling at its rear (17) to a machine spindle (not shown); a plurality of cutting elements (6) distributed around the tool axis on a cutting circle (Figure 2B), each cutting element (6) provided with a front plane cutting edge (refer to the cutting edge on cutting element 6, extending radially in relation to the axis) and a peripheral cutting edge (refer to the cutting edge on cutting element 6, extending axially in relation to the axis 12) extending at an angle thereto; a channel system (refer to channels as discloses on paragraph [0034]) extending through (as in hidden lines on Figure 1) the tool head (1) configured for delivering coolant to the cutting elements (6); and a replaceable ring (4) releasably fastened (via 5) on a front end flange of the tool head in an interlocking manner (paragraph [0026]) wherein the cutting elements (6) are carried by the replaceable ring.
In regards to claim 16, Lutfi discloses the milling tool according to claim 1, Lutfi also discloses that the cutting elements (6) are soldered directly into the replaceable ring (see paragraph [0011] and [0024]).
claim 17, Lutfi discloses the milling tool according to claim 16, Lutfi also discloses that the cutting elements are PCD cutting elements (see paragraph [0011] and [0024]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al. US 5,848,858 (hereafter--Jager--) as applied to claim 1 above.
In regards to claims 3-4, Jager discloses the milling tool according to claim 1, Jager also discloses that the cutting elements (5) are formed as inserts (5) and are inclined at an axial angle, as seen in the direction of the tool axis (see Figure 1 for example).
However, Jager fails to explicitly disclose that the axial angle is within a range from -20° to +45° (claim 3) and from +10° to +20° (claim 4).
Nevertheless, a person having ordinary skill in the art would have recognize that axial angles to which cutting inserts are disposed, will depend on the particular material of the workpiece being machined.  As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the cutting inserts of Jager, be disposed at a desired axial angle, such as within a range from -20° to +45° (claim 3) and from 
In regards to claims 18-19, Jager discloses the milling tool according to claim 1, Jager also discloses that the plane cutting edges of cutting elements (5) are disposed with an axial positional tolerance (refer to the tolerance within the insert seat/cartridge).
However, Jager fails to explicitly disclose that the axial positional tolerance is less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19).
However, a person having ordinary skill in the art would have recognized that the axial positional tolerance, will depend on the desired positioning of the cutting element on an insert seat to improve surface finish (i.e. tolerances in order to avoid rubbing of the workpiece against the cutting insert seat).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Jager’s cutting element’ plane cutting edges with a desired axial positional tolerance, such as less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19), depending on the desired positioning of the insert within an insert seat in order to increase surface finish.  Also, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide Jager’s cutting element’s plane cutting edges with a desired axial positional tolerance, such as less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19), since it has been held that discovering an optimum value of a result effective variable (desired and improvement of surface finish) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutfi US 2010/0143051 as applied to claim 1 above.
claim 20, Lutfi discloses the milling tool according to claim 1, Lutfi also discloses that a plurality of cutting elements 6 are firmly soldered into the replaceable ring (see paragraph [0011] and [0024]).
However, Lutfi fails to explicitly disclose that the number of cutting elements is more than 22.
However, a person having ordinary skill in the art would have recognized that the number of cutting elements to be disposed on a milling cutter head, will depend on the size of the workpiece being machined, size of the tool being used and material being machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Lutfi’s milling tool with a desired number of cutting elements such as more than 22, depending on the size of the tool and workpiece being machined.  Also, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide Lutfi’s milling tool with a desired number of cutting elements such as more than 22, since it has been held that discovering an optimum value of a result effective variable (size of tool and size of workpiece being machined) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references are noted to disclose all of the claim limitations of at least claim 1, as such, the Examiner urges the Applicant to further consider them:
Haimer US 2016/0107284
Sjoo US 8,534,962
Spichtinger et al. US 2007/0127992
Allemann US 4,929,131
Pilkington US 2009/0226268
Chen US 2012/0141220
Prichard et al. US 7,625,157
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722